Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/497223 
    
        
            
                                
            
        
    

Parent Data16497223, filed 09/24/2019 is a national stage entry of PCT/EP2018/058106, International Filing Date: 03/29/2018claims foreign priority to 17164149.1, filed 03/31/2017 claims foreign priority to 17197931.3, filed 10/24/2017


Non-Final Office Action




Status of Claims

Claims 1, 2, 11, 13, 16-20 are pending.
Amendments in claims filed on 09/24/2019 are entered.
No claim is allowed.
New claims 19 and 20 were added.








Claim Rejections - 35 USC § 112

	Claims 1, 2, 11, 13, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Following reasons apply: 
Claim 18 is drawn to treatment of NSCLC by compounds of claim 1.

A method of treating and/or preventing an oncological or hyperproliferative disease, said method comprising administering an SMAC mimetic in combination with a PD-1 antagonist to a patient in need thereof, wherein the SMAC mimetic is selected from any one of the following compounds 1 to 26 or a pharmaceutically acceptable salt thereof; and wherein the PD-1 antagonist is selected from the group consisting of pembrolizumab, nivolumab, pidilizumab, atezolizumab, avelumab, durvalumab, PDR-001, PD1-1, PD1-2, PD1-3, PD1-4 and PD1-Elected Compound 11, PDI-3 for  treating Non-small cell lung cancer (NSCLC) as in claim 18 and 19. 
Specification describe metastatic NSCLC in [0131], [0132], [0131] and [0254].   Specification describes that in n a further embodiment of the invention, the combinations, compositions, kits, uses, methods and compounds for use according to the invention (including all embodiments) are used in the treatment of cancers/cancer patients (suffering from cancers as described herein, in particular suffering from NSCLC as described herein) which are treatment naive, i.e. their cancer disease has not been treated previously. In further embodiments the cancers/cancer patients (suffering from cancers as described herein, in particular suffering from NSCLC as described herein) have been previously treated with one or more immune checkpoint inhibitor and/or immuno modulator, e.g. one or more PD-1 antagonist(s). [0254]. 
Specification describes in [0130] PD1-1, PD1-2, PD1-3, PD1-4, and PD1-5 as disclosed herein below (anti-PD-1 antibodies). [0160] In another embodiment the PD-1 antagonist is PD1-3 PD1-3:) a heavy chain comprising the amino acid sequence of SEQ ID NO:5 and a light chain comprising the amino acid sequence of SEQ ID NO:6; or 

Specification does not describe method of treating and/or preventing NSCLC as claimed.   Specification describes in  examples 1-4, different method, does not describe how to treat NSCLC as claimed.  It does not describe treatment and prevention of NSCLC as claimed.

Elected compound 11 as in claim 1. 

    PNG
    media_image1.png
    159
    357
    media_image1.png
    Greyscale


Specification does not describe the claimed invention.  Claims 1, 2, 11, 17-20, drawn to a method of treating and/or preventing an oncological or hyperproliferative disease, said method comprising administering a SMAC mimetic in combination with a PD-1 antagonist, and a pharmaceutical composition comprising a SMAC mimetic in combination with a PD-1 antagonist, wherein the SMAC mimetic and PD-1 antagonist are selected from lists of specific compounds.

Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed to treat inflammatory diseases by the large number of different compounds of formula I.  The written 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.

Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").
The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.
Applicants should amend the claims to overcome this rejection. 

Response to Remarks

	Applicants response filed on 10/28/2021 is acknowledged.  In response to the Election of Species requirements, Applicants hereby make the following elections: (1) SMAC mimetic = Compound 11 (see Claim 1) (2) PD-1 antagonist = PD1-3 (see Claim 1) (3) Disease = Non-small cell lung cancer (NSCLC) (see Claim 18-19)

	Applicants elected with traverse   Examiner respectfully disagrees with the arguments which does not address clearly claimed invention and its support in the specification.  Here is no general similarity between and among the various species in regards to treatment of NSCLC treatment.   Applicants specification does not describe the invention as claimed.  Applicants must show how all the compounds can be used falling within the claimed general concept, and without making any concession or admission as to obviousness among and between the species, AC mimetic in combination with a PD-1 antagonist, wherein the SMAC mimetic and PD-1 antagonist are selected from lists of specific compounds.  
Elected compound is compound 11.
(1) SMAC mimetic = Compound 11 (see Claim 1)
PD-1 antagonist = PD1-3 (see Claim 1)
(3) Disease = Non-small cell lung cancer (NSCLC) (see Claim 18-19)

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628